 Case 2:21-cv-03705-BMC Document 16 Filed 09/01/21 Page 1 of 3 PageID #: 144




September 1, 2021                                                    T 310.229.9646
                                                                     F 212.218.2100
                                                                     MSandonato@Venable.com

VIA ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Heritage IP LLC v. Canon U.S.A., Inc., Case No. 2:21-cv-03705-BMC (E.D.N.Y.)

Dear Judge Cogan,

Pursuant to Section III.A.2. of Your Honor’s Individual Rules of Practice, Defendant Canon
U.S.A., Inc. (“Canon”) respectfully submits this letter requesting a pre-motion conference
regarding the filing of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). As explained
below, Canon respectfully requests a pre-motion conference to discuss a motion to dismiss on the
grounds that (i) the Patent-in-Suit fails to recite patent-eligible subject matter as required under 35
U.S.C. § 101, (ii) the Complaint (D.I. 1) fails to state a plausible claim for indirect infringement,
and (iii) the Complaint fails to state a plausible claim for willful infringement.

On June 30, 2021, Heritage IP LLC (“Heritage”) filed the instant Complaint, alleging that Canon
infringed U.S. Patent No. 6,854,067 (“the Patent-in-Suit”). The Complaint alleges that the
Patent-in-Suit relates to a “method and system which effectively functions to provide dynamic
power control capabilities for a microcontroller.” D.I. 1, ¶ 15. Count I of the Complaint alleges
direct infringement only, but the Prayer for Relief also refers to “indirect[]” and “willful”
infringement, without providing any factual bases therefore. See id., ¶¶ 16-21, Prayer for Relief.

The Patent-in-Suit claims an “abstract idea,” and lacks an “inventive concept” sufficient to
render that abstract idea patent-eligible, in view of Alice Corp. v. CLS Bank Int’l, 573 U.S. 208,
134 S. Ct. 2347 (2014). In particular, the Patent-in-Suit claims nothing more than the abstract
idea of gathering, analyzing and communicating information. Claim 1 (the only claim identified
in the Complaint) broadly claims steps that merely amount to an abstract idea implemented with
generic components: (1) supplying power; (2) gathering information about the power supply; (3)
analyzing the information; (4) communicating the analysis; and (5) in response, “controlling
certain functions” (i.e., any function) of a microcontroller “accordingly” (i.e., in any way).
Claim 1 is thus precisely the type of claim that has been found patent-ineligible under Alice and
its progeny. See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)
(“We have explained that claims focused on ‘collecting information, analyzing it, and displaying
certain results of the collection and analysis’ are directed to an abstract idea.”); MyMail, Ltd. v.
 Case 2:21-cv-03705-BMC Document 16 Filed 09/01/21 Page 2 of 3 PageID #: 145




The Honorable Brian M. Cogan
September 1, 2021
Page 2


ooVoo, LLC, No. 2020-1825, 2021 WL 3671364, at *5 (Fed. Cir. Aug. 19, 2021) (“We have long
‘treated collecting information, including when limited to particular content (which does not
change its character as information), as within the realm of abstract ideas.’”) (citation omitted).

Moreover, the patent specification confirms that the alleged invention uses only well-known and
conventional computer components, such as a “microcontroller,” “processor,” “power supply” and
“power on reset circuit” (“POR”), to perform conventional activities. In other words, the recited
generic components do not supply an inventive concept, and instead “merely provide a generic
environment in which to carry out the abstract idea.” In re TLI Commc’ns LLC Patent Lit., 823
F.3d 607, 611 (Fed. Cir. 2016); see also SAP, 898 F.3d at 1167 (“[E]ven if a process of collecting
and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation
does not make the collection and analysis other than abstract.”).

Notably, the Patent-in-Suit is directly analogous to claims found unpatentable in Elec. Power
Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016), where the Federal Circuit held that a
power control method—a “method of detecting events on an interconnected electric power
grid”—was invalid under § 101. Id. at 1352. Like claim 1, the invalidated claim in Electric
Power Group recited quintessential abstract data gathering and analysis steps.

                             Claim Held Invalid in                           Claim 1 of the
                              Electric Power Group                           Patent-in-Suit
 Information     “receiving a plurality of data streams …             “sensing a power state
 gathering steps collected in real time at geographically             condition of said power
                 distinct points …”                                   state”
                 “receiving data from other power system
                 data sources”
 Information     “detecting and analyzing events in real-time         “determining a suitability
 analyzing steps from the plurality of data streams”                  status of said power state
                 “deriving a composite indicator of reliability       condition”
                 that is an indicator of power grid
                 vulnerability”
 Communication “accumulating and updating the                         “communicating said
 steps           measurements from the data streams and the           suitability status between
                 dynamic stability metrics, grid data, and            said power on reset circuit
                 non-grid data …”                                     and said processor”

Compare Elec. Power Grp., 830 F.3d at 1352 (Claim 12) with ’067 Patent, Claim 1. Resolving
the issue of patent eligibility here does not require discovery or claim construction, as the patent
itself admits that the components and method steps recited in claim 1 were conventional before
the Patent-in-Suit was filed. The same is true for the other independent and dependent claims.
    Case 2:21-cv-03705-BMC Document 16 Filed 09/01/21 Page 3 of 3 PageID #: 146




The Honorable Brian M. Cogan
September 1, 2021
Page 3


Thus, Heritage cannot argue that these conventional recitations supply an inventive concept
sufficient to transform claim 1 into a patent-eligible invention.1

Separate and apart from the Patent-in-Suit claiming ineligible subject matter, Heritage’s
threadbare claims of indirect and willful infringement fail to meet the minimum pleadings
standards required under Supreme Court and Federal Circuit authority. Indeed, Heritage fails to
even identify a particular theory of indirect infringement (i.e., induced or contributory
infringement), much less plead any facts that could plausibly demonstrate, e.g., that Canon had
the requisite pre-suit knowledge of the Patent-in-Suit and its alleged infringement, that Canon
had the specific intent to induce a direct infringement by another, or that the accused products
are not suitable for substantial noninfringing use and are material parts of the alleged inventions
claimed. Heritage’s mere assertion that Canon infringes “directly and/or indirectly” falls
woefully short of the required factual pleadings. The same failures to allege knowledge and
intent render Heritage’s willful infringement claim fatally flawed. Indeed, “willful
infringement” is not even mentioned outside of the Prayer for Relief, and Heritage has not
identified any facts sufficient to provide Canon with notice of the basis for its willfulness claim.

Canon respectfully submits that the Patent-in-Suit is directed to ineligible subject matter under §
101, and that a motion to dismiss is appropriate. To the extent not obviated by resolution of the
eligibility issue, Canon further submits that Heritage has failed to adequately plead indirect and
willful infringement. Canon is available at the Court’s convenience to discuss the anticipated
motion, including during the September 13, 2021 Initial Status Conference.

Respectfully submitted,

/s/ Michael P. Sandonato

Michael P. Sandonato

cc:      Nicholas Loaknauth, Counsel of Record for Plaintiff (via ECF)
         Jimmy Chong, Counsel of Record for Plaintiff (via ECF)


1
  Canon further notes that the Patent-in-Suit has been the subject of at least three other § 101
challenges in related litigations. Thus far, the patent’s eligibility has not been addressed by any
court. See Heritage IP LLC v. August Home, Inc., No. 1:20-cv-00723, D.I. 17 (D. Del. Sept. 10,
2020) (lawsuit dismissed before adjudication of the motion); Heritage IP LLC v. Gimbal, Inc.,
No. 1:21-cv-00936, D.I. 14 (D. Del. Aug. 23, 2021) (motion recently filed and currently
pending); Heritage IP LLC v. VivaChek Labs., Inc., No. 1:21-cv-00937, D.I. 14 (D. Del. Aug.
19, 2021) (motion recently filed and currently pending).
